MacLEAN, J.
(concurring). By written contract, the party of the first part, the defendant herein, agreed “to make,. deliver and fix up” certain fixtures, among which was a millinery case, for the parties of the second part, the plaintiffs herein; and “the price for said job including material, labor, and delivery,” was agreed upon. No sufficient reason appears for disturbing the determination of the trial justice upon the claim of the plaintiffs for failure to deliver, what was delivered, pursuant to the terms of the contract, or upon the counterclaim of the defendant for the recovery of the balance of the contract price. The evidence disclosed that the millinery case had been completed when the contract was rescinded by the plaintiffs by informing the defendant that he need not deliver, nor would they accept, the millinery case. In such case the defendant was bound neither to deliver nor tender, for the article had been manufactured; nor was he limited to recover the difference between the contract price and the value of the article at the time and place appointed for its delivery (Todd v. Gamble, 67 Hun, 38, 39, 40, 21 N. Y. Supp. 739, and Bement v. Smith, 15 Wend. 493), but had his election as set forth in Dustan v. McAndrew, 44 N. Y. 72. The judgment must therefore be affirmed.
Judgment affirmed, with costs.
SCOTT, J., concurs in the result.